Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-4, 7, 8, 10 and 11 and are rejected under 35 U.S.C. 103 as being unpatentable over Lu, et al. (US20180263133) in view of Ito, et al. (US 20180218856)
Regarding claim 1, Lu teaches a user interface device, comprising: a touchscreen display 102; a bezel 104 surrounding at least a portion of the touchscreen display; a gasket 106 interfacing between the touchscreen display and the bezel; a hand stabilizer 110 disposed upon the bezel  (Figs. 1-4 and paragraph 30).
 Lu does not teach the structure of the hand stabilizer, the circuit board and the light source. However, Ito teaches a similar switch device that comprises a hand stabilizer 60 that is disposed on a bezel 64; wherein the hand stabilizer is formed from a plurality of printed device layers (61, 62, 92), wherein the plurality of printed device layers include a first rigid device material 61 that forms an outer portion of the hand stabilizer 60 and a second rigid device material 92 that forms a portion of a light guide embedded within the hand stabilizer, wherein the second rigid device material is transparent or translucent; and a printed board 40 with a light source 50 mounted to the printed board, the light source configured to direct illumination through the light guide embedded within the hand stabilizer (Fig. 14c and paragraph 119), as required by claim 1; wherein the plurality of printed device layers (61, 62, 92) also forms at least a portion of the bezel 64 (Figs. 13-14), as required by claim 2; wherein the first rigid device material is opaque (Fig. 14), as required by claim 4; wherein the printed board comprises at least one of a printed wiring board or a printed circuit board 40 (Fig. 14c), as required by claim 7; wherein the plurality of printed device layers (61, 62, 92) further includes a discontinuous printed device layer 62 that forms portions of the bezel 64, a cavity (formed by layer 62), the cavity configured to receive the light source 50 (Fig. 14), as required by claim 8. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Ito in the switch device of Newcomer to provide an illuminated switch device. 
Regarding claim 3, Lu teaches the user interface device wherein the bezel 104 includes a recess configured to receive at least a portion of the hand stabilizer 110, wherein the hand stabilizer is at least partially embedded within the bezel (Fig. 1).  
Regarding claims 10 and 11, Lu as modified by Ito teaches the user interface device having the discontinuous printed device layer, the airgap and the second discontinuous printed device layer, but does not teach the method or the steps of forming discontinuous printed device layer, the airgap and the second discontinuous printed device layer. However,  the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Ito as applied to claim 1, and further in view of Newcomer, et al. (US. Pat. 5,734,136).
Ito does not teach the gasket being formed at least in part by the plurality of printed device layers. However, Newcomer teaches a similar  user interface device that comprises a  layer (Fig. 2) with a gasket 42 that is formed at least in part by the layer (Fig. 3), as required by claim 5;  wherein the gasket 42 is formed at least in part by a deformable-when-cured device material (col. 2, line 30-35), as required by claim 6.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Newcomer in the switch device of Ito to facilitate the assembly and manufacturing process.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed device wherein the discontinuous printed device layer is formed from at least one rigid-when-cured device material, in combinations with the base claims 8, 1. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833